Citation Nr: 1436912	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  14-01 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide (Agent Orange) exposure.


ATTORNEY FOR THE BOARD

Kimberly R. Parke, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The evidence does not establish that the Veteran was exposed to herbicide agents during his military service or that his current prostate cancer manifested in service or within one year of separation or that it otherwise relates to service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service and may not be presumed to relate to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.303, 3.307, 3.309, 3.313 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law with which it is required to comply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. §3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate that claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when a fully compliant VCAA notification letter is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case (SSOC)) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Prior to the initial rating decision in this matter, an August 2011 letter notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. §3.159(b); Dingess/Hartman, 19 Vet. App. at 484. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records (STRs), service personnel records, and private medical records are in the claims file.  He has not identified any other outstanding records of evidence.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The standards of McLendon are not met.  The Veteran was diagnosed as having prostate cancer in April 2010.  See May 2011 VA personal statement.  However, the evidence of record does not show that his prostate cancer manifested in accordance with presumptive service connection regulations or is otherwise related to service.  Specifically, the Veteran does not allege, and his personnel records do not suggest, that he set foot in the Republic of Vietnam (Vietnam) during his service or that he was otherwise exposed to herbicides during the Vietnam War.  Similarly, no credible medical evidence establishes that the Veteran's prostate cancer manifested in service or within a year of separation, and the lay evidence does not show continuity of symptomatology for prostate cancer since service.  Thus, the second McLendon element is not satisfied and, therefore, a VA medical examination is not required to decide this claim.  See McLendon, 20 Vet. App. 79, 82 (2006). 

VA has satisfied its duties to notify and assist and, therefore, the Board may proceed with appellate review.  


The Merits of the Claim

The Veteran contends that his current prostate cancer relates to in-service herbicide exposure.  Although the Veteran has a diagnosis of prostate cancer, the preponderance of the competent evidence is against the questions of both exposure to herbicides and a connection to service.  The appeal will therefore be denied.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for prostate cancer, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The Veteran's claim fails on elements (2) and (3).

For the diseases listed in 38 C.F.R. § 3.309(e), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Specifically, § 3.309(e) provides that when exposure to herbicide agents is established during active service, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.307(d).  In addition, veterans who served in Vietnam between January 6, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agent during service.  38 C.F.R. § 3.307(a)(6).

For purposes of applying the herbicide presumption, the phrase "service in Vietnam" includes service in the waters offshore of Vietnam or service in other locations if the conditions of service involved duty or visitation to Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 3.307(a)(6)(iii), 3.313(a); see Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008) (upholding VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the herbicide presumption).  A veteran who served in Vietnamese coastal waters, but never went ashore is not entitled to presumptive service connection due to alleged herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See VAOPGCPREC 27-97 (holding that service on a deep-water naval vessel in waters off shore of Vietnam does not qualify as "service" in Vietnam).  In addition, Haas holds that "service in Vietnam" will not be presumed based upon a veteran's receipt of a Vietnam Service Medal.  525 F.3d at 1196.  

The Veteran does not dispute that he did not set foot on the landmass of Vietnam.  Instead, he argues that he worked on helicopters that flew routinely in Vietnam with heavy exposure to Agent Orange and was exposed to potentially contaminated water through both the shower water and drinking water on the ship, through potentially contaminated air drifting with Agent Orange from Vietnam to the ship and through contaminated food supply because the food may have come from Vietnam, where it could have been exposed to Agent Orange.  See May 2011 and August 2011 personal statements.

The Veteran's statements regarding potential herbicide exposure off the coast of Vietnam do not constitute competent evidence that supports his claim of service connection for prostate cancer.  Determinations such as whether helicopters flying over Vietnam could bring Agent Orange back to the U.S.S. Kearsarge, whether the shower and drinking water could have been contaminated with Agent Orange, whether the air around the U.S.S. Kearsarge could have been contaminated with Agent Orange, and whether the food supply could have been contaminated with Agent Orange require specialized knowledge and training.  See Layno v. Brown, 6 Vet. App. 465, 469 (2011).  Thus, the Veteran's lay statements regarding herbicide exposure do not warrant presumptive service connection for herbicide exposure in service.  

The Veteran submitted an article in support of his contention that his service on the U.S.S. Kearsarge exposed him to herbicides.  See "Dioxin on the Carriers," attached to the June 2013 Notice of Disagreement.  This article advances several theories as to how veterans who were not physically present in Vietnam could have been exposed to Agent Orange and argues against VA's requirement that a veteran need to show "boots on the ground" in order to qualify for the presumption.  The article submitted by the Veteran fails to establish that he was exposed to herbicides on a direct basis while he served on the U.S.S. Kearsarge.

Given these factors, the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides in service as he alleges.  Moreover, there is also no evidence suggesting that the Veteran's disorder was related in any manner to service.  

The evidentiary requirements for establishing entitlement to service connection benefits are also more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331, 1338-1339 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; 38 C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Walker, 708 F.3d at 1336, 1338-1339 (observing that a claim for chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having prostate cancer and tumors (to include cancer) are considered a chronic disease under section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply. Thus, service connection may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for tumors (to include prostate cancer) may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) & (e).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Although the evidence establishes that the Veteran was diagnosed as having prostate cancer in April 2010, the probative evidence of record does not show that the Veteran's cancer is related to service.  Specifically, the evidence does not suggest that the Veteran's prostate cancer manifested in service or within a year of separation or is otherwise related to an in-service incident or disease.

The probative evidence weighs against presumptive service connection for prostate cancer based on in-service herbicide exposure during the Vietnam era and the claim is denied.  


ORDER


Entitlement to service connection for prostate cancer due to herbicide (Agent Orange) exposure is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


